Cite as 2017 Ark. 119

                SUPREME COURT OF ARKANSAS
                                       No.   CR-17-163

JUSTIN ISIAH BURNS                                Opinion Delivered   April 6, 2017
                               APPELLANT
                                                  MOTION TO WITHDRAW AS
V.                                                ATTORNEY ON DIRECT APPEAL


STATE OF ARKANSAS                                 MOTION GRANTED.
                                  APPELLEE


                                        PER CURIAM


       Appellant Justin Isiah Burns pleaded guilty to rape, admitted he was a habitual offender

with two prior felony convictions, and was sentenced by a Garland County jury to life

imprisonment. Burns is represented by Mark S. Fraiser, who asks to be relieved on the

ground that he is not eligible to be compensated for services as appellate counsel.

       Arkansas Code Annotated section 19-4-1604(b)(2)(B) (Repl. 2016) provides that

persons employed as full-time public defenders who are not provided a state-funded secretary

are eligible to seek compensation for appellate work. Counsel affirms that he is a full-time

public defender with a full-time, state-funded secretary. Under these circumstances, he is not

entitled to be paid for services in this appeal, and his request to be relieved is well-founded.

Craigg v. State, 2012 Ark. 95 (per curiam).

       Therefore, we grant Fraiser’s motion to be relieved. We appoint attorney Timothy

Penhallegon to represent Burns on appeal. Our clerk is directed to set a briefing schedule for

the appeal.